Exhibit 10.54
FORM OF AMENDMENT TO STOCK OPTION AGREEMENTS FOR DIRECTORS
This Amendment is made as of  _________  , 20  _____  by and between Pinnacle
Entertainment, Inc., a Delaware corporation (the “Company”) and  _____________ 
(“Director”), with reference to the following facts:
A. The Company has granted stock options to Director under one or more stock
option agreements to compensate him for his service on the Company’s Board of
Directors.
B. The Company has determined that it is in its best interests to ensure that,
in the event that Director ceases to be a member of the Company’s Board of
Directors, he will have an adequate opportunity to exercise his stock options.
NOW, THEREFORE, the Company and Director hereby agree as follows:
1. Each stock option agreement between the Company and Director which is
currently in force is hereby amended so that, in the event that Director ceases
for any reason to be a member of the Company’s Board of Directors, Director may
exercise each of his vested stock options until the expiration of one year from
the date Director ceased to be a member of the Company’s Board of Directors, or,
if longer, the applicable period specified in the stock option agreement
governing such stock option for exercisability of such stock option following
the date on which Director ceases to be a member of the Company’s Board of
Directors; provided, however, that in no event shall a stock option be
exercisable more than ten years from the date such stock option was granted.
2. In all other respects, the terms and provisions of each stock option
agreement between the Company and Director are hereby ratified and declared to
continue in full force and effect.
IN WITNESS WHEREOF, this Amendment has been executed by the Company and Director
as of the date first above written.

            PINNACLE ENTERTAINMENT, INC.
      By:           DIRECTOR                     

 

